 


116 HRES 712 EH: Electing Members to certain standing committees of the House of Representatives and ranking Members on certain standing committees of the House of Representatives.
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 712 
In the House of Representatives, U. S.,

November 19, 2019
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives and ranking Members on certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on Armed Services:Mr. Brindisi.

Committee on Transportation and Infrastructure:Mr. Lamb.  That the following named Members be, and are hereby, ranked as follows on the following standing committees of the House of Representatives: 

Committee on Science, Space, and Technology:Mr. Lamb (to rank immediately after Ms. Wexton). Committee on Veterans Affairs:Mr. Brindisi (to rank immediately after Ms. Underwood).

 
 
Cheryl L. Johnson,Clerk.
